DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-6, 20, and 22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/22/2022.
Applicant’s election without traverse of Claims 1-4, 7-19, 21, and 23 in the reply filed on 07/22/2022 is acknowledged.

Claim Interpretation
Regarding Claim 1, in the limitation “non-stochiometric metal oxide”, non-stochiometric is defined by applicant to mean and include a chemical compound (e.g. a metal oxide) with an elemental composition that can not be represented by a ratio of well-defined natural numbers and is violation of the law of definite proportions. [0030] As an example, applicant further states in [0046] that the non-stochiometric oxide may have a chemical formula of MxO(y-z) where M represents a metal, x is stoichiometric amount of the metal, y is a stoichiometric amount of oxygen for the particular metal, and is a number greater than 0 and less than 20% of y. [0046]
Regarding the limitation of “about 1,500 ppm oxygen” applicant defines “about” to include 90-110% of the numerical value [0029[, therefore, for the purpose of further examination, “about” will be considered to contain 90-110% of the stated numerical value. 
Regarding Claim 14, “a green structure” is defined by applicant to mean and include a structure that is formed from compaction and pressing of a powder (e.g. a metal oxide powder or mixture of metal oxide powders. [0031] 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "forming the structure exhibiting magnetic properties" in Line 4.  There is insufficient antecedent basis for this limitation in the claim. While there is antecedent basis for “the structure” there is no previous indication that the structure exhibited magnetic properties, which brings into question if the previous referenced structure of claim 1 also must exhibit magnetic properties, making the metes and bounds of the claim indefinite. For the purpose of further examination, it will be interpreted to applicant merely intends to require the formed structure to exhibit magnetic properties. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-19, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (US6713176B2) in view of Wang et al. (US20220145484A1).
Regarding Claims 1-2 and 7, Yadav teaches a method of forming non-stochiometric materials from both stoichiometric and non-stoichiometric precursors (Col. 2, Lines 53-56), including the steps of: 
Forming a non-stochiometric material into a desired shape (considered to be a desired near net shape), and processing the material to produce stoichiometric ratios (Col. 3, Lines 25-30), where the starting powder can be metal oxides (Col. 5, Lines 22-25) and where the non-stoichiometric metal oxide includes compounds with less than a stochiometric amount of oxygen such as Ta2/3O0.9 and TiO1.1 (Col. 5, Lines 35-40). (These are also considered transition metal oxides) 
Yadav teaches the method of forming non-stochiometric materials can include heating in a reducing atmosphere and/or electrochemical transformation (Col. 13, Lines 35-41), but does not teach that the electrochemical reduction is specifically performed in an electrochemical cell, or that final product has less than about 1,500 ppm oxygen. 
However, Wang teaches a method of electrochemically reducing metal oxide pellets [0005, 0010] in an electrochemical cell [0068] where an electrolyte may facilitate the reduction of the pellets so as to reduce a stoichiometric amount of oxygen, releasing oxygen and forming the metal of the metal oxide as a product [0063]; where an exemplary final oxygen content of 0.1-0.2% wt. (or 1000-2000 ppm) can be achieved [0108]. Wang teaches the process is performed for the purpose of producing pure (unoxidized) metals or alloys efficiently with high-throughput and for reducing multiple elemental compositions [0033] 
Therefore, it would have been obvious to one of ordinary skill in the art to perform electrochemical reduction on the non-stoichiometric near net shaped preform of Yadav in an electrochemical cell to reduce the oxygen content in the claimed range for the purpose of directly forming a near net shape product from metal oxide with high process efficiency and throughput. 
Regarding Claim 3, Yadav teaches a conventional reducing atmosphere of hydrogen (Col. 1, Lines 33-34)
Regarding Claims 4 and 14-15, Yadav teaches the non-stoichiometric powders can be formed by first forming into a green structure and sintering (Col. 17, 40-50), where the sintering can be performed in a reducing atmosphere in the presence of hydrogen (Col. 4, Lines 5-12)
Regarding Claim 9, Yadav teaches the starting material can comprise a dopant (Col. 2, Lines 30-34) and teaches that dopant in the form of SiO1.55 can be added to the starting material, the dopant therefore comprises Si. (Col. 5, Lines 31-40) 
Regarding Claim 10, Wang teaches the oxide pellets contact the with the electrolyte [0007] and that the molten salt can one or more of salts including calcium chloride, sodium chloride and calcium oxide (Claim 15 of Wang),
Regarding Claim 11, Wang teaches the starting material may be magnetic (Col. 3, Lines 17-20) (thereby exhibiting magnetic properties) such as in the form of non-stochiometric SnOx (Col. 6, Lines 1-4)
Regarding Claims 8 and 12, Yadav teaches the stochiometric materials may include more than one “M” elements including Nd, Tb, Dy, Fe, and Ni (Col. 9, Lines 30-42; Col. 10, Lines 18-30); alternatively, Wang teaches the metal oxide pellet may comprise one or more metal oxides including Terbium oxide, iron oxide, nickel oxide, dysprosium oxide, and neodymium oxide [0039] and that upon reduction the multiple metal oxide pellets form a reduced alloy [0041]. Therefore, an alloy comprising one or more of dysprosium and iron, Terbium and iron, dysprosium and nickel, neodymium and iron is considered to be taught by the prior art. (Tb, Dy, Nd are rare earth metals)
Regarding Claim 13, Yadav teaches the change in oxygen content in stoichiometric to non-stoichiometric form upon heating is 1-25% weight loss (Col. 9, Lines 57-64), this is considered to overlap with the claimed range of 1-20% oxygen deficiency during forming the non-stoichiometric metal. In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 16, Yadav in view of Wang teaches electrochemical reduction can take place to an extent of reduction to form a metal or alloy where an exemplary final oxygen content of 0.1-0.2% wt. (or 1000-2000 ppm) can be achieved ([0108] of Wang), reading on the claimed range of 2000 ppm oxygen or less. 
Regarding Claim 17, Yadav teaches the stochiometric materials may include more than one Nickel and Iron, both transition metals (Col. 10, Lines 25-30) 
Regarding Claim 18, Since Yadav teaches the green structure is sintered (sintering by definition forms a more dense or smaller product), one of ordinary skill in the art would expect the electrochemically reduced structure to be smaller than the green or unsintered object, under the expectation that products made by similar methods (sintering and electrochemical reduction) have similar characteristics (density or size). (See MPEP 2112.01(I)). 
Regarding Claim 19, Wang teaches the oxide pellets contact the with the electrolyte [0007] and that the molten salt can one or more of salts including lithium chloride and lithium oxide (Claim 15 of Wang), where the electrolyte is maintained above melting point of salt and in the range of 420-1150 C [0058], overlapping or encompassing the claimed range of melting point temperature of salt to 650 C. In the case where a claimed range overlaps with or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).
Regarding Claim 21, Yadav teaches the non-stoichiometric powders can be formed by first forming into a green structure and sintering (Col. 17, 40-50), where the sintering can be performed in a reducing atmosphere in the presence of hydrogen (Col. 4, Lines 5-12)
Regarding Claim 23, Yadav in view of Wang is silent regarding the change in size of the near net shape structure as a result of reducing in an electrochemical cell; however, applicant discloses that the reduced metal pellets exhibited substantially the same shape, but a smaller size than the non-stoichiometric sintered pellets sintered where as a result of sintering in a reduced atmosphere a change in size was observed [00100-00102]; therefore, since the products of the prior art are made by similar methods (similar metal oxides being sintered under similar reducing conditions and electrochemically reduced), one of ordinary skill in the art would have expected the sintered reduced metal oxide compacts of the prior art to experience a similar change in size after electrochemical reduction or any decrease in size, under the expectation that products made by similar methods have similar properties. (See MPEP 2112.01(I)). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738